Exhibit 10.10

MANITOWOC FOODSERVICE

SEVERANCE PAY PLAN



--------------------------------------------------------------------------------

MANITOWOC FOODSERVICE

SEVERANCE PAY PLAN

TABLE OF CONTENTS

 

Introduction

     1   

This document sets forth the terms of the Manitowoc Foodservice Severance Pay
Plan as it applies to individuals employed in the United States. You should
review this document carefully so that you will better understand your rights
and benefits under the Plan.

  

Terms and Conditions

     2   

This document uses a number of specific legal terms when defining your rights
under the Plan. Whenever a word begins with a capital letter, you should assume
that the word has a specific legal meaning and that the word is defined
somewhere in this document. This section defines many of the key terms and
conditions that are necessary to your understanding of the Plan.

  

Severance Benefits

     4   

The Plan will provide selected Eligible Employees with severance benefits that
are designed to meet the specific facts and circumstances of each such
termination. Severance benefits do not need to be uniform and no Employee shall
have any right to any benefits or to any form of benefits except to the extent
provided in a valid written severance offer from an authorized representative of
Manitowoc and, if applicable, subject to the terms of a required Release
Agreement.

  

Application for Benefits

     6   

In order to receive your benefits, you must file an application for such
benefits with the Plan Administrator. This section describes the application
process and your right to have a decision regarding your benefits reviewed.

  

Miscellaneous Information

     8   

The following information is important to your understanding of the Plan and is
provided to further clarify how the Plan operates.

  

Legal Rights and Obligations

     12   

This section describes your rights under the Employee Retirement Income Security
Act of 1974 (as amended) (“ERISA”).

  

Plan Administration

     14   

You may need to contact Manitowoc or the Plan Administrator if you have any
questions regarding the Plan. The following information will help you to do
this.

  



--------------------------------------------------------------------------------

 

This document sets forth the terms of the Manitowoc Foodservice Severance Pay
Plan as it applies to individuals employed in the United States. You should
review this document carefully so that you will better understand your rights
and benefits under the Plan.

 

 

Manitowoc Foodservice, Inc. (“Manitowoc”) has adopted the Manitowoc Foodservice
Severance Pay Plan (the “Plan”), as set forth herein. The Plan is designed to
help employees of Manitowoc and Related Employers to understand how severance
benefits are determined and administered. No employee is guaranteed to receive
any benefits under this Plan.

The Plan is an unfunded welfare benefit plan for purposes of ERISA and a
severance pay plan within the meaning of United States Department of Labor
regulations Section 2510.3-2(b). The Plan is also intended to be exempt from the
application of Code Section 409A.

This booklet serves as both the Plan document and summary plan description
effective as of March 4, 2016. This booklet supersedes any prior version of the
Plan and the Plan itself supersedes any other severance plan, program, policy or
other similar arrangement, whether formal or informal, if any, previously
maintained by Manitowoc or any other Related Employer. To the extent that any
provision in this booklet is ambiguous or to the extent that it is unclear how
the terms should apply in a specific situation, then Manitowoc has the sole
discretionary authority to interpret and apply this Plan.

This booklet is not intended to provide you with tax or legal advice regarding
your benefits under the Plan.

 

1



--------------------------------------------------------------------------------

 

This document uses a number of specific legal terms when defining your rights
under the Plan. Whenever a word begins with a capital letter, you should assume
that the word has a specific legal meaning and that the word is defined
somewhere in this document. This section defines many of the key terms and
conditions that are necessary to your understanding of the Plan.

 

 

 

Unless a different meaning is clearly required by the context, the following
words, when used in this Plan, shall have the meaning(s) set forth below.

(a) Code. The Code refers to the Internal Revenue Code of 1986, as amended from
time to time, and as interpreted by applicable regulations and rulings.

(b) Eligible Employees. The Plan is available only to employees of Manitowoc and
other Related Employers. An employee who is covered under a collective
bargaining agreement is not eligible to receive any benefits under this Plan.

(c) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time, and as interpreted by applicable regulations and rulings.

(d) Manitowoc. Manitowoc refers to Manitowoc Foodservice, Inc. and any successor
thereto. Any action or authority designated to Manitowoc under this Plan may be
exercised by Manitowoc’s Board of Directors or any delegate or designee of the
Board of Directors.

(e) Participant. A Participant shall refer only to an Eligible Employee who is
entitled to receive severance benefits in accordance with a written
communication from an authorized representative of Manitowoc. That written
communication will describe all benefits that will be provided for an individual
Participant in this Plan. Eligible Employees may also be required to execute a
valid Release Agreement in order to become a Participant in the Plan and receive
severance benefits under the Plan.

(g) Plan. The Manitowoc Foodservice Severance Pay Plan, as stated herein and as
amended from time to time.

(h) Plan Administrator. Manitowoc serves as the Plan Administrator and shall be
the named fiduciary that controls and manages the operation and administration
of the Plan.

(i) Plan Year. The calendar year.

(j) Related Employer. Any entity that is related to Manitowoc (as determined
under Code Sections 414(b), (c) or (m)) which, consistent with written
authorization of Manitowoc’s Board of Directors or its express delegate(s), has
adopted this Plan. As of the date of this Plan

 

2



--------------------------------------------------------------------------------

document, the following entities are Related Employers under this Plan: All
Manitowoc subsidiaries with employees in the United States. By its adoption of
this Plan, a Related Employer shall be deemed to appoint Manitowoc as its
exclusive agent to exercise on its behalf all power and authority conferred
under this Plan. Manitowoc’s authority to act as such agent shall continue until
this Plan is terminated by Manitowoc or as to that respective Related Employer.

(k) Release Agreement. A written agreement prepared by an authorized
representative of Manitowoc which sets forth the specific severance benefits
offered to the Eligible Employee and requires a release of any claims that the
Eligible Employee might have against Manitowoc and/or any Related Employer(s)
and employees, agents and officers of Manitowoc and all Related Employers and
other similarly situated individuals. When preparing a Release Agreement,
Manitowoc shall act in its capacity as an employer and not in any fiduciary
capacity under ERISA. Manitowoc need not use the same Release Agreement for each
Eligible Employee.

 

3



--------------------------------------------------------------------------------

SEVERANCE BENEFITS

The Plan will provide selected Eligible Employees with severance benefits that
are designed to meet the specific facts and circumstances of each such
termination. Severance benefits do not need to be uniform and no Employee shall
have any right to any benefits or to any form of benefits except to the extent
provided in a valid written severance offer from an authorized representative of
Manitowoc and, if applicable, subject to the terms of a required Release
Agreement.

 

 

SEVERANCE BENEFITS

All severance benefits under this Plan are provided at Manitowoc’s sole
discretion and need not be uniform among all employees. In deciding whether to
offer any benefits under this Plan, Manitowoc shall act in its capacity as an
employer, and not in any fiduciary capacity under ERISA. No employee of
Manitowoc or any Related Employer shall receive any severance, termination or
other similar benefits unless offered under this Plan.

Notwithstanding the fact that this Plan does not offer or guarantee any specific
benefits for any Eligible Employee, Manitowoc will generally consider two
different types of severance benefits: (a) taxable Severance Pay; and
(b) Reimbursement of COBRA Expenses. The Board of Directors and the Compensation
Committee of Manitowoc have the exclusive authority to authorize severance
benefits for elected officers of Manitowoc. The Board of Directors and the
Compensation Committee have also granted both the Chief Executive Officer and
the Senior Vice President of Human Resources and Administration of Manitowoc the
power to individually authorize Plan benefits to other employees of Manitowoc
and each Related Employer. No one other than the Board of Directors or the
Compensation Committee of Manitowoc, or the individuals designated above shall
have any authority to offer or authorize any severance benefits to any employee
of Manitowoc or any Related Employer.

(a) Severance Pay. Manitowoc may agree to provide cash severance payments to a
Participant in either a single lump-sum or in a series of ongoing payments.
Ongoing payments may be limited such that they will end or be reduced to the
extent that a Participant secures alternative employment. The Plan Administrator
shall be responsible for determining whether Manitowoc has agreed to provide an
Eligible Employee with such benefits and determining whether a Participant
continues to be eligible to receive any ongoing benefits under that arrangement.
Without limiting its discretion not to pay any severance hereunder, in
accordance with the Employee Matters Agreement between Manitowoc and The
Manitowoc Company, Inc., to the extent Manitowoc agrees to provide any cash
severance payments to U.S. Transferred Employees (as defined in the Employee
Matters Agreement), it will credit such U.S. Transferred Employees with their
service with The Manitowoc Company, Inc. and its affiliates prior to the
Manitowoc Foodservice Employment Date (as defined in the Employee Matters
Agreement).

 

4



--------------------------------------------------------------------------------

(b) Reimbursement of COBRA Expenses. Manitowoc may also agree to reimburse a
Participant for some or all of his or her COBRA Expenses for a specified period
of time. In order to be eligible for the Reimbursement of COBRA Expenses, the
Participant must execute a valid election pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) within the applicable time
requirements. The Participant must submit proof of COBRA expenditures to the
Plan Administrator, and the Plan Administrator shall issue appropriate
reimbursements in a timely manner. Reimbursements for COBRA Expenses may be
provided for any period of time and need not be tied to the length or duration
of severance benefits noted above.

(c) Additional Benefits or Perquisites. Manitowoc shall have the authority to
provide additional or alternative benefits in addition to or in lieu of the
Severance Pay and/or Reimbursement of COBRA Expenses referenced above.

Manitowoc intends for the payments under this Agreement to be exempt from the
application of Code Sections 409A and 280G, but does not guarantee any specific
tax results for any individual employee. With the preceding intent in mind,
Manitowoc shall not knowingly provide any benefit under this Plan unless such
benefit, when considered together with all other compensation and benefits,
qualifies for one or more of the exemptions set forth in Treasury Regulation
Sections 1.409A-1(b)(4) (short-term deferrals), 1.409A-1(b)(5) (stock and
equity-based compensation exclusions), 1.409A-1(b)(9) (separation pay plans)
and/or 1.409A-1(b)(10) (legal settlements). Similarly, Manitowoc shall not
knowingly provide any benefit under this Plan unless, when considered together
with all other compensation and benefits, such benefits will not constitute
excess parachute payments under Code Section 280G.

WAIVER AND RELEASE

Some or all of any benefits provided under this Plan may be conditioned upon the
Participant’s execution of a valid and binding Release Agreement. If Manitowoc
does require a Release Agreement and that Release Agreement allows the
Participant to revoke his or her release after it has been signed, then all
benefits that have been conditioned upon the execution of that Release Agreement
shall be deferred until after that revocation period has expired, and such
benefits will be conditioned upon the individual not revoking that Release
Agreement.

PAYMENT

Severance benefits will be paid in accordance with such schedule as Manitowoc
establishes at the time that severance benefits are offered under this Plan. All
legally required taxes and any sums owing to Manitowoc or any other Related
Employer shall be deducted from the severance benefits otherwise paid under this
Plan.

 

5



--------------------------------------------------------------------------------

 

In order to receive your benefits, you must file an application for such
benefits with the Plan Administrator. This section describes the application
process and your right to have a decision regarding your benefits reviewed.

 

 

 

FILING AN APPLICATION

If you (or your beneficiary) believe that you are entitled to a benefit under
the Plan, you should submit an application for benefits (a claim) to the Plan
Administrator. Your application should be in writing, and may be required to be
on a form provided by the Plan Administrator.

DECISION ON APPLICATION

Unless special circumstances exist, the Plan Administrator will process an
application within ninety (90) days after the application is filed. Within that
ninety- (90-) day period, you should receive either a notice of the decision or
a notice that: (a) explains the special circumstances which are causing the
delay; and (b) sets a date, no later than one hundred and eighty (180) days
after the Administrator received your application, by which the Administrator
expects to render the final decision.

LACK OF NOTICE

If you do not receive a notice within the time described above, you can assume
that your claim has been denied, and you may file a request for appeal as
described below.

DENIAL OF CLAIM

If the Plan Administrator partially or wholly denies your application for
benefits, you will receive a written notice which will include: (a) the specific
reason or reasons for the denial; (b) specific references to pertinent
provisions of the Plan document on which the denial is based; (c) a description
of any additional material or information which you must provide to prove your
claim, and an explanation of why that material or information is needed; and
(d) the steps you must take to appeal the denial of your claim. You may file a
request for appeal as described below.

 

6



--------------------------------------------------------------------------------

RIGHT TO APPEAL A DENIED CLAIM

You or your duly authorized representative may file a written appeal of the
denial with the Plan Administrator no later than sixty (60) days after you
receive the notice that your claim has been partially or wholly denied. You may
include any issues, comments, statements or documents that you wish to provide
with your written appeal. You or your duly authorized representative may review
all pertinent Plan documents when preparing your request.

FINAL DECISION ON APPEALED CLAIM

In most instances, the Plan Administrator will issue a final decision on an
appeal within sixty (60) days after the Plan Administrator receives the appeal
request. If the Plan Administrator is unable to process your appeal within sixty
(60) days, you will receive an extension notice before the sixty- (60-) day
period expires. The extension notice will include: (a) the special circumstances
(such as the need to hold a hearing) which are causing the delay; and (b) the
date, no later than one hundred and twenty (120) days after the date the Plan
Administrator received your written appeal, by which the Administrator expects
to render the final decision. The Plan Administrator’s decision will explain the
reasons for the decision and will refer to the provisions of the Plan document
on which the decision is based. If you do not receive a notice within the time
periods described in this paragraph, you may assume that your appeal has been
denied on review. If you do not follow the claim application and appeal
procedures set forth in this section, you will be precluded from later bringing
any action, in either state or federal court or any other forum, for benefits
under this Plan.

 

7



--------------------------------------------------------------------------------

 

The following information is important to your understanding of the Plan and is
provided to further clarify how the Plan operates.

 

 

 

PLAN ADMINISTRATOR

Manitowoc has the exclusive right to serve as the Plan Administrator or to
appoint another individual, entity, or group of individuals or entities to serve
as the Plan Administrator. Any person or entity appointed to serve in lieu of
Manitowoc may resign at any time by filing a written notice of resignation with
Manitowoc and may be removed at any time by Manitowoc.

The Plan Administrator shall administer the Plan in accordance with its terms
and shall have all powers necessary to effectuate the provisions of the Plan.
The Plan Administrator shall have the exclusive right to interpret the Plan,
shall determine all questions arising in the administration, interpretation and
application of the Plan documents, to resolve ambiguities, inconsistencies and
omissions related thereto, and shall, from time to time, formulate and issue
such rules and regulations as may be necessary for the purpose of administering
the Plan. Any interpretation, determination, rule or regulation issued by the
Plan Administrator shall be conclusive and binding on all persons. In any review
of such an interpretation, determination, rule or regulation, the Plan
Administrator’s decision shall be given deference and shall be set aside by a
reviewing tribunal only in the event the Plan Administrator acted in an
arbitrary and capricious manner.

The Plan Administrator and all fiduciaries of this Plan shall discharge their
duties with respect to the Plan solely in the interest of the Eligible
Employees, for the exclusive purpose of providing benefits to Eligible Employees
and their beneficiaries and deferring reasonable expenses of administering the
Plan with care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use and in accordance with the Plan documents and instruments,
insofar as such documents and instruments are consistent with the provisions of
ERISA and any acts amendatory thereto.

The Plan Administrator shall maintain accounts showing the fiscal transactions
of the Plan and such books and records as may be necessary to comply with ERISA,
governmental regulations issued thereunder and other applicable law. The Plan
Administrator shall timely file or cause to be timely filed, all annual reports,
financial and other statements as may be required of the Plan Administrator by
any federal or state statute, agency or authority. The Plan Administrator shall
timely furnish or cause to be furnished, all such reports, statements and other
documents as may be required by any federal or state statute, agency or
authority to be furnished by the Plan Administrator to any Eligible Employee,
beneficiary or interested party.

The Plan Administrator shall have the authority to accept service of process on
behalf of the Plan.

 

8



--------------------------------------------------------------------------------

To the extent that a fiduciary may be relieved of liability under Section 410(a)
of ERISA for a breach of any responsibility, obligation or duty imposed by Title
1, Part 4 of ERISA, no fiduciary shall be liable for any action or failure to
act hereunder, except for bad faith, willful misconduct or gross negligence. To
the extent that a fiduciary may be relieved of liability under Section 410(a) of
ERISA for a breach of another fiduciary of any responsibility, obligation or
duty imposed by Title 1, Part 4 of ERISA, no fiduciary shall be personally
liable for a breach committed by any other fiduciary, unless the fiduciary:
(a) knowingly participated in or knowingly concealed a breach by such other
fiduciary; (b) by his failure to comply with his fiduciary duties, has enabled
such other fiduciary to commit a breach; or (c) has failed to make reasonable
efforts under the circumstances to remedy the breach of another fiduciary of
which he has knowledge. To the same extent, no fiduciary shall be personally
liable for the acts or omissions of any attorney or agent employed by a
fiduciary hereunder, if such attorney or agent shall have been selected with
reasonable care.

PLAN PERMANENCY

Manitowoc reserves the right to amend the Plan in every respect at any time,
either before or after termination hereof, or from time to time (and
retroactively if deemed necessary or appropriate to conform to governmental
regulations or other policies). Manitowoc also reserves the right to terminate
this Plan at any time. Any action to amend or terminate this Plan may be taken
by Manitowoc’s Board of Directors or its express delegate(s).

LIMITATION ON LIABILITY

In no event shall the Plan Administrator or any employee, officer or director of
the Plan Administrator incur any liability for any act or failure to act unless
such act or failure to act constitutes a lack of good faith, willful misconduct
or gross negligence with respect to the Plan.

COMPLIANCE WITH ERISA

Notwithstanding any other provisions of this Plan, a fiduciary or other person
shall not be relieved of any responsibility or liability for any responsibility,
obligation or duty imposed upon such person pursuant to ERISA.

NONALIENATION OF BENEFITS

Neither Eligible Employees nor Participants have any vested right to benefits
under this Plan. Plan benefits shall not be subject to anticipation, alienation,
pledge, sale, transfer, assignment, garnishment, attachment, execution,
encumbrance, levy, lien or charge. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
Plan benefits shall be void, except to the extent required by law.

 

9



--------------------------------------------------------------------------------

EMPLOYMENT NOT GUARANTEED

The establishment of this Plan, its amendments and the granting of a benefit
pursuant to the Plan shall not give any individual the right to continued
employment with Manitowoc or any Related Employer, or limit the right of
Manitowoc or any Related Employer to dismiss or impose penalties upon the
individual or modify the terms of employment of any individual.

ERRONEOUS OR EXCESSIVE PAYMENTS

In the event any payment is made under this Plan to any individual who is not
entitled to such payment (whether such payment is made as the result of a
mistake of fact or law), the individual shall return such erroneous or excessive
payment(s). The Plan Administrator shall have the right to bring legal action to
recover such amounts and/or reduce future payments due to such individual by the
amount of any such erroneous or excessive payment(s). This provision shall not
limit the rights of the Plan Administrator to recover such overpayments in any
other manner.

CONTRARY REPRESENTATIONS

No employee, officer, or director of Manitowoc or any Related Employer has the
authority to alter, vary, or modify the terms of the Plan except by means of an
authorized written amendment to the Plan that is approved by Manitowoc’s Board
of Directors or its express delegate(s). No verbal representations contrary to
the terms of the Plan and its written amendments shall be binding upon the Plan,
the Plan Administrator, Manitowoc or any Related Employer.

NO FUNDING

No individual shall acquire, by reason of this Plan, any right in or title to
any assets, funds, or property of Manitowoc or any Related Employer. Any
severance pay benefits that become payable under the Plan are unfunded
obligations of Manitowoc and shall be paid from Manitowoc’s general assets. No
employee, officer, director or agent of Manitowoc or any Related Employer
guarantees in any manner the payment of benefits under this Plan.

APPLICABLE LAW

This Plan shall be governed and construed in accordance with ERISA and in the
event that any references shall be made to state law, the internal laws of the
State of Wisconsin shall apply.

 

10



--------------------------------------------------------------------------------

OFFSET

The benefits payable under this Plan, if any, are the maximum amount made
available to any employee of Manitowoc and each Related Employer due to an
involuntary termination of employment. To the extent that a federal, state or
local law may mandate that Manitowoc or a Related Employer make a payment to any
individual due to his or her involuntary termination of employment, that
individual’s benefit(s) under this Plan, if any, shall be reduced by such
amount.

SEVERABILITY

If any provision of the Plan is found, held, or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or other controlling law, the remainder of the Plan shall continue in full force
and effect.

 

11



--------------------------------------------------------------------------------

 

This section describes your rights under the Employee Retirement Income Security
Act of 1974 (as amended) (“ERISA”).

 

 

 

Eligible Employees are entitled to certain rights and protections pursuant to
the Employee Retirement Income Security Act of 1974 (“ERISA”). Each Employer and
the Plan Administrator intends to operate the Plan fairly and to comply fully
with ERISA. If you have a question about the Plan, how it is run and how it
affects you, you should contact the Plan Administrator. ERISA provides that all
Plan participants shall be entitled to:

(a) Examine without charge at Manitowoc’s office and at each Related Employer
location, all Plan documents, including insurance contracts and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions.

(b) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator; the Plan Administrator may make a reasonable
charge for the copies.

(c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties on
the people who are responsible for the operation of the Plan. The people who
operate the Plan, the Plan Administrator and other appointed advisors, called
“fiduciaries” of the Plan, have a duty to operate the Plan prudently and in the
interest of you and other Eligible Employees. No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a payment or exercising your rights under ERISA.
If your claim for payment is denied in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have the
Plan review and reconsider your claim. Under ERISA, there are steps you can take
to enforce the above rights. For instance, if you request materials from the
Plan and do not receive them within 30 days, you may file suit in a federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or federal court. If it should
happen you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees. (For
example, if it finds your claim is frivolous.)

 

12



--------------------------------------------------------------------------------

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights pursuant to ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor.

 

13



--------------------------------------------------------------------------------

 

You may need to contact Manitowoc or the Plan Administrator if you have any
questions regarding the Plan. The following information will help you to do
this.

 

 

 

 

Plan Sponsor    Manitowoc Foodservice, Inc.    2227 Welbilt Boulevard    New
Port Richey, FL 34655 Plan Administrator and Agent    Manitowoc Foodservice,
Inc. For Service of Legal Process    2227 Welbilt Boulevard    New Port Richey,
FL 34655 Employer Identification Number    47-4625716 Plan Identification Number
   503 Plan Year    January 1 through December 31

 

14